PER CURIAM.
Leonard Dillon, a North Pulaski High School student, was expelled from school after a teacher found him kissing a girl in the hallway and after he allegedly remarked “what a drag” in a defiant manner when told to stop. School officials found, after a hearing, that Dillon’s conduct violated school rules which prohibit the public display of affection on school grounds, and which require students to comply with the reasonable commands of teachers. After his expulsion, Dillon brought an action pursuant to 42 U.S.C. § 1983 in federal District Court, claiming denial of substantive and procedural due process in violation of the Fourteenth Amendment. The Honorable Elsijane T. Roy, United States District Judge for the Eastern District of Arkansas, held that, under the circumstances of the case, Dillon was denied procedural due process of law by the refusal of school officials to allow him to call the accusing teacher as a witness during his expulsion hearing, in order to help resolve disputed issues of fact. Judge Roy ordered Dillon’s reinstatement, required the expungement of material relating to the expulsion from Dillon’s school records, and awarded him nominal damages of one dollar. Officials of the Pulaski County Special School District appeal.
We have carefully reviewed the briefs and the record and affirm on the basis of Judge Roy’s opinion. Leonard Dillon v. Pulaski County Special School District, et al., No. LR-C-78-59 (E.D.Ark., Aug. 15, 1978).